Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent dated April 15, 1983, which, after a hearing, revoked petitioner’s license to carry a pistol. 11 Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. 11 Petitioner left a fully loaded, .357 Magnum revolver on a hook in his desk well while he was absent from his office. A police officer responding to a report that the office burglar alarm was sounding, found the office door open, and subsequently found the loaded gun, which he then secured, while inspecting the premises for a possible burglar. Respondent’s determination that this manner of storing the loaded weapon was inadequate and improper was neither arbitrary, capricious nor an abuse of discretion (see Matter of Budde v Rubin, 89 AD2d 1016; Matter of Pelóse v County Ct, 53 AD2d 645). We have examined the other contentions raised by petitioner and find them to be without merit. Thompson, J. P., Bracken, O’Connor and Weinstein, JJ., concur.